Name and address:
DAVIDCase
       OLAN2:18-cv-06893-SJO-FFM Document 63 Filed 01/27/20 Page 1 of 1 Page ID #:1454
david@olanlaw.com
TROY SKINNER
Troy@olanlaw.com
OLAN LAW OFFICE
212 Marine Street, Suite 100,
Santa Monica, CA 90405


                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
STEPHANIE CLIFFORD a.k.a.                                                      CASE NUMBER
STORMY DANIELS,                                                                                    18-CV-06893-SJO-FFM
                                                                Plaintiff(s)
                                       v.
                                                                                       ORDER ON APPLICATION OF NON-
DONALD J. TRUMP,
                                                                                     RESIDENT ATTORNEY TO APPEAR IN A
                                                            Defendant(s).                SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Brewster, Clark O                                  of Brewster & De Angelis
Applicant’s Name (Last Name, First Name & Middle Initial)                         2617 E. 21st St.
918-742-2021                            918-742-2197                              Tulsa, OK 74114
Telephone Number                         Fax Number
cbrewster@brewsterlaw.com
                              E-Mail Address                                      Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
Stephanie Clifford a.k.a. Stormy Daniels



Name(s) of Party(ies) Represented                                              Plaintiff(s)    Defendant(s)       Other:
and designating as Local Counsel
David Olan                                                                     of OLAN LAW OFFICE
Designee’s Name (Last Name, First Name & Middle Initial)                          212 Marine Street, Suite 100,
     144634             310-566-0010         310-566-0017                         Santa Monica, CA 90405
Designee’s Cal. Bar No.         Telephone Number           Fax Number
david@olanlaw.com
                                E-Mail Address                                    Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application
                                                on
                                                 n fe
                                                   ffee,
                                                     ee, if pa
                                                            p
                                                            paid:
                                                               id:                                            be refunded      not be refunded.
                                                                                                                                      r

 Dated               January 23, 2020
                                                                                       U.S. District Judge
G–64 ORDER (5/16)         ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE                        Page 1 of 1
